Citation Nr: 0514934	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-32 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right foot/ankle, currently evaluated as 10 
percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left foot 
disorder secondary to degenerative joint disease of the right 
foot/ankle.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder secondary to degenerative joint disease of the right 
foot/ankle.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disorder secondary to degenerative joint disease of the right 
foot/ankle.




REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for a 
disability rating in excess of 10 percent for his service-
connected degenerative joint disease of the right foot/ankle, 
and which determined that new and material sufficient to 
reopen his previously-denied claims for service connection 
for right foot, right knee and lumbar spine disorders, all as 
secondary to his service-connected degenerative joint disease 
of the right foot/ankle, had not been received, and denied 
these three claims.  The veteran filed a timely appeal to 
these adverse determinations.

In March 2005, the veteran testified at a hearing at the RO 
held via videoconference before the undersigned, who is the 
Acting Veterans Law Judge responsible for making the final 
determination in this case, and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).

The issue of the veteran's entitlement to an increased rating 
for degenerative joint disease of the right foot/ankle, 
currently evaluated as 10 percent disabling, is   addressed 
in the remand portion of the decision below and is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence received since the time of an unappealed, 
October 2001 RO decision does not raise a reasonable 
possibility of substantiating the veteran's claims for 
service connection for a left foot disorder secondary to 
degenerative joint disease of the right foot/ankle; a left 
knee disorder secondary to degenerative joint disease of the 
right foot/ankle; and a lumbar spine disorder secondary to 
degenerative joint disease of the right foot/ankle.


CONCLUSIONS OF LAW

1.  The October 2001 RO rating decision which denied service 
connection for a left foot disorder secondary to degenerative 
joint disease of the right foot/ankle, a left knee disorder 
secondary to degenerative joint disease of the right 
foot/ankle, and a lumbar spine disorder secondary to 
degenerative joint disease of the right foot/ankle is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 U.S.C.A. §§ 3.104(a), 
20.302, 20.1103 (2004).

2.  The evidence received since the October 2001 rating 
decision is not new and material, and the veteran's service 
connection claims are not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2004).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the veteran's 
application to reopen the claims at issue, the Board must 
first determine whether he has been apprised of the law and 
regulations applicable to this matter; the evidence that 
would be necessary to substantiate the claims; and whether 
the claims have been fully developed in accordance with the 
Veterans Claims Assistance Act (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App.  2004), 
it was in part held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision (i.e., that of the RO) on a claim for VA benefits.  
In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.     

In specific compliance with Quartuccio, a lengthy letter to 
the veteran dated in February 2003, apprised the veteran with 
detailed information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  

Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  

In the present case, the veteran was also provided additional 
notice as to the evidence needed to substantiate his claims, 
as well as notice of the specific legal criteria necessary to 
substantiate his claims, by way of the initial rating 
decision dated in March 2003, in the statement of the case 
(SOC) issued in September 2003, at the time of the veteran's 
hearing before the undersigned in March 2005, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims.  

The Board also finds that all relevant facts have been 
properly developed with respect to the issues on appeal, and 
that all relevant evidence necessary for an equitable 
resolution of these issues has been identified and obtained.  
The evidence of record includes the veteran's service medical 
records, post-service private treatment records and 
statements, VA outpatient treatment notes and examination 
reports, including medical opinions regarding the claimed 
connection between the veteran's left foot, left knee and 
lumbar spine disorders and his service-connected degenerative 
joint disease of the right foot/ankle, and several personal 
statements made by the veteran in support of his claims.  

The veteran testified at a hearing held via videoconference 
before the undersigned in March 2005, and a transcript of his 
testimony has been added to the veteran's claims file.  The 
RO has obtained all pertinent records regarding the issues on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claims.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claim was filed well before that 
date, the former provisions of 38 C.F.R. § 3.156(a) are for 
application in this case.

The Veteran's Application to Reopen the Claims

The veteran argues that he has submitted sufficient evidence 
to warrant the reopening of claims for disorders of the left 
foot, left knee and lumbar spine, last denied by RO decision 
in October 2001 and not appealed.  

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim. Knightly v. Brown, 6 Vet. App. 200 (1994); 
Stanton v. Brown, 5 Vet. App. 563, 566-567 (1993).  If the 
claim is reopened upon the receipt of new and material 
evidence, its merits are decided on a de novo basis.  38 
U.S.C.A. § 5108.

The analysis of such an application to reopen a claim 
involves two inquiries.  First, VA must determine if the 
evidence added to the record is new and material.  According 
to the relevant VA regulation, "[n]ew evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

In a December 1997 rating decision, the RO initially denied 
the veteran's claims for service connection for left knee and 
left foot disorders secondary to degenerative joint disease 
of the right foot/ankle on the bases that the veteran's 
service medical records did not show a disorder of either the 
left knee or the left foot, and the post-service medical 
evidence did not medically relate a current left knee or left 
foot disorder to service or a service-connected disability.  

The evidence then of record included an October 1997 VA 
medical opinion requested by the RO in response to the 
veteran's assertion that his left knee and left foot 
disorders were related to his service-connected degenerative 
joint disease of the right foot/ankle.  The examiner then 
indicated that "It is the opinion at this time that the left 
foot and left knee condition are not secondary to the 
veteran's right foot condition."  The veteran did not appeal 
this decision.

In February 2000, the RO received a statement from the 
veteran which was construed as a claim to reopen the 
previously-denied claims for service connection for left foot 
and left knee disorders secondary to degenerative joint 
disease of the right foot/ankle, and as a claim for service 
connection for a lumbar spine disorder secondary to 
degenerative joint disease of the right foot/ankle.  In a 
decision dated in August 2000, the RO determined that new and 
material evidence sufficient to reopen the veteran's 
previously-denied claims had not been submitted, and again 
denied his claims for service connection for left foot and 
left knee disorders secondary to degenerative joint disease 
of the right foot/ankle.  The RO also denied the veteran's 
claim for service connection for a lumbar spine disorder, 
then termed "lumbar spine pain," secondary to degenerative 
joint disease of the right ankle/foot, on the basis the 
veteran's back pain, absent a medical diagnosis of a 
disorder, was not a disability for which service connection 
could be granted.  

In addition, the RO determined that a March 2000 opinion from 
Dr. J.M., a physician in private practice, that "It is 
possible that the left knee and back (lumbar) are related to 
foot injury" was too speculative to establish service 
connection.  Finally, the RO noted that the veteran had 
failed to report for a VA examination which was requested to 
obtain a medical opinion addressing the veteran's claims 
regarding etiology.

In October 2001, the RO administratively re-adjudicated the 
veteran's three service connection claims in light of the 
enactment of the VCAA, again denying the veteran's service-
connection claims.  The RO noted that a VA examination 
conducted in May 2001 found no abnormality of the veteran's 
left knee, left foot or lumbar spine, either on clinical 
examination or x-rays.  A diagnosis of traumatic arthritis of 
the right foot/ankle with no apparent residual effects of the 
left knee, left foot or lumbar spine was rendered.  

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in December 2001.  
However, no appeal was filed within one year of notification 
of the October 2001 denial; therefore, the decision became 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (2004).

As noted above, pursuant to 38 U.S.C.A. § 7105(c), a final 
decision by the RO may not thereafter be reopened and allowed 
and a claim based on the same factual basis may not be 
considered.  The exception to this is 38 U.S.C.A. § 5108, 
which states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App., 251, 253 (1991).


Relevant evidence submitted since the final October 2001 
decision includes the following items:  a medical report from 
Lansing Orthopedic dated in August 1999; a statement from Dr. 
M.R. at Lansing Orthopedic dated in February 2000; treatment 
records, including operative reports, from Dr. R.J. at 
Sparrow Hospital dated from April 2000 to May 2000; and the 
report of a VA examination conducted in February 2003, with 
nexus opinions; and the transcript of a hearing held at the 
RO held via videoconference before the undersigned in March 
2005.

Following a review of this evidence, the Board has identified 
no medical opinions linking a current left foot disorder or 
left knee disorder to service or to a service-connected 
disability, and thus the evidence does not "raise a 
reasonable possibility of substantiating the claim," as is 
required to reopen a claim under 38 C.F.R. § 3.156(a).  

The only newly-submitted evidence addressing this issue is 
the February 2003 VA medical opinion, which determined that 
the only left foot disorder identifiable on clinical and x-
ray examinations was a "tiny inferior calcaneal spur" on 
the left heel, and that "The veteran's left heel condition 
is not at least as likely as not related to active duty 
service.  The veteran's heel condition is secondary to his 
[non-service connected] Achilles' tendonitis."  The veteran 
specifically denied any left knee complaints other than those 
related to his lumbar spine (i.e., radiating pain from the 
lumbar spine to the left calf).  Left knee x-rays were 
completely normal.  As there was no left knee disorder 
identified other than complaints related to his lumbar spine, 
the examiner did not render a left knee diagnosis or offer a 
medical opinion.  

Thus, as this evidence would tend to disprove the veteran's 
claim, it cannot be said to raise a reasonable possibility of 
substantiating either the claim for service connection for a 
left foot disorder secondary to degenerative joint disease of 
the right foot/ankle or the claim for service connection for 
a left knee disorder secondary to degenerative joint disease 
of the right foot/ankle.  As such, these claims are not 
reopened.


Regarding the veteran's claim to reopen the claim for service 
connection for a lumbar spine disorder secondary to 
degenerative joint disease of the right foot/ankle, the Board 
finds that there are two items of medical evidence which 
address this issue.  

The February 2003 VA examination report discussed above, 
which rendered diagnoses of several lumbar spine disorders, 
and held that "The veteran's lumbar spine condition is not 
at least as likely as not related to active duty service," 
and "The veteran's lumbar spine condition was not at least 
as likely as not caused by his service connected right foot 
and ankle conditions."  Clearly, as these opinions disfavor 
the veteran's claim, they cannot be said to raise a 
reasonable possibility of substantiating the claim for 
service connection for a lumbar spine disorder secondary to 
degenerative joint disease of the right foot/ankle.

Also submitted is a February 2000 statement by Dr. M.D. at 
Lansing Orthopedic.  At that time, he stated the following:

[The veteran] questions whether or not 
his heel pain could be causing or 
aggravating his back pain.  If, in fact, 
he was having back pain at the time of 
his foot pain, I would state that the 
heel pain can exacerbate his back pain.  
It would not be the cause of his back 
pain, however."

As this opinion observes that the veteran's back pain was not 
caused by his right foot/ankle disorder, consistent with the 
VA examiner's opinion, it likewise does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a lumbar spine disorder secondary to 
degenerative joint disease of the right foot/ankle on a 
direct basis.

However, the Board notes that in Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc), the United States Court of Veterans 
Appeals (Court) held that "disability" for which 
compensation is payable by VA under 38 U.S.C.A. § 1110 refers 
to impairment of earning capacity.  Any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such a veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Id.

However, the Board finds that this statement does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a lumbar spine disorder secondary 
to degenerative joint disease of the right foot/ankle on the 
basis of aggravation for two reasons.  First, this opinion 
is, at best, equivocal and speculative, as Dr. M.D. held only 
that "if, in fact" he had back pain at the same time as 
foot pain, then the veteran's heel pain "can" (could) 
exacerbate his back pain.  

An opinion expressed in terms such as "may," also implies 
"may or may not," and is generally too speculative to 
establish support for a claim.  See Obert v. Brown, 5 Vet. 
App. 30 (1993).  See also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (holding that a physician's statement that a 
service-connected disorder "may or may not" have prevented 
medical personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).

Further, Dr. M.R. did not state that the veteran's right 
foot/ankle disorder had aggravated any underlying lumbar 
spine disorder, but rather that it could have exacerbated his 
back pain.  In this regard, a temporary worsening of symptoms 
of a disability subject to exacerbation is not indicative of 
an increase in the severity of the underlying disability.  
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  As such, the 
worsening of a symptom, such as pain, does not constitute 
aggravation of the underlying disorder, and thus this 
statement does not raise a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a lumbar spine disorder secondary to degenerative joint 
disease of the right foot/ankle on the basis of aggravation.  
  
In its March 2003 rating decision on appeal, the RO 
determined that new and material evidence had been presented 
to reopen the veteran's claims, and denied the veteran's 
service connection claims on their merits.  However, in 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995); aff'd 83 F.3d 1380 
(Fed. Cir. 1996), the Court held that the new and material 
evidence requirement is a material legal issue which the 
Board has a legal duty to address, regardless of the RO's 
actions.  See also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  Accordingly, as "jurisdiction does indeed matter 
and it is not 'harmless' when the VA during the claims 
adjudication process fails to address threshold issues," 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993), the Board was 
required to address the issue as it did, despite the RO's 
actions. 


ORDER

New and material evidence having not been submitted, service 
connection for a left foot disorder secondary to degenerative 
joint disease of the right foot/ankle is denied.

New and material evidence having not been submitted, service 
connection for a left knee disorder secondary to degenerative 
joint disease of the right foot/ankle is denied.

New and material evidence having not been submitted, service 
connection for a lumbar spine disorder secondary to 
degenerative joint disease of the right foot/ankle is denied.



REMAND

In reviewing the veteran's claims file, the Board observes 
that the veteran has not undergone a VA orthopedic 
examination of his right foot/ankle in several years.  At the 
time of the veteran's hearing before the undersigned in March 
2005, he specifically testified that the symptoms of his 
service-connected degenerative joint disease of the right 
foot/ankle had worsened since the time of his most recent VA 
examination in February 2003.  

A current VA examination is required in order to accurately 
assess the current level of disability caused by the 
veteran's service-connected degenerative joint disease of the 
right foot/ankle.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.)

Therefore, the case is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

The veteran should be scheduled for a VA 
orthopedic examination by an appropriate 
medical professional to determine the 
current nature and severity of his 
service-connected degenerative joint 
disease of the right foot/ankle.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination.  Any and all tests 
deemed necessary by the examiner for a 
full evaluation should be accomplished.  

After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to an increased rating for 
degenerative joint disease of the right 
foot/ankle, currently evaluated as 10 
percent disabling.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this remand is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


